El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 23 de noviembre de 1999 Teodoro López Rivera y los hermanos Stanley y Lennin Ocasio Pagán presentaron ante el Tribunal de Primera Instancia, Sala Superior de Ponce, una petición ex parte de adopción(1) y de cambio de apellido. Estos dos últimos son hijos, ambos mayores de edad, de un primer matrimonio de Norma Ileana Pagán Núñez, esposa de López Rivera. En la referida petición de adopción, López Rivera solicitó adoptar a los hermanos Stanley y Lennin Ocasio Pagán; este último al momento de presentarse esta petición, había contraído matrimonio con María Eugenia Gratacós Loyola. Por su parte, los herma-nos Ocasio Pagán solicitaron del tribunal que, de autori-zarse la adopción, se les cambiara el apellido a López Pagán.(2)
Así las cosas, la Procuradora Especial de Relaciones de Familia presentó su posición mediante escrito a esos efectos. Alegó que el Art. 132 del Código Civil, 31 L.P.R.A. see. 533 (Sup. 1996), según enmendado por la Ley Núm. 8 *289de 19 de enero de 1995, conocida como la Ley de Adopción, prohíbe la adopción cuando la persona que va a ser adop-tada es casada, razón por la cual Lennin no podía ser adoptado. En cuanto a Stanley, señaló la referida funciona-ría que, aun cuando éste era mayor de edad, al no estar casado, procedía evaluar si vivía con el adoptante, López Rivera, desde antes de cumplir los dieciocho años de edad, y si dicha situación existía aún a la fecha de la petición.
Los peticionarios replicaron; plantearon la inconstitu-cionalidad del mencionado Art. 132 del Código Civil, el cual prohíbe que personas mayores de edad y personas casadas, o que hubiesen estado casadas, puedan ser adoptadas. Ale-garon, además, que dicha disposición constituye una clasi-ficación sospechosa por razón de status civil, por lo cual sostuvieron que ésta debía ser analizada utilizando el cri-terio de “escrutinio estricto”.
El foro primario —luego de realizar un estudio de las alegaciones de los peticionarios y de la Procuradora Especial de Relaciones de Familia— decidió abstenerse de con-siderar el planteamiento de inconstitucionalidad tras de-terminar que procedía la aplicación de la doctrina de autolimitación judicial, la cual establece que los tribunales no deben adjudicar cuestiones constitucionales a no ser que ello sea imprescindible.(3)
En cuanto al peticionario Stanley Ocasio Pagán, el foro de instancia determinó que éste, por no estar casado, po-dría cualificar para adopción si se cumplía con la excepción contenida en el inciso (2) del referido artículo, esto es, si se demostraba que éste residía en el hogar de López Rivera desde antes de cumplir los dieciocho años de edad y que esta situación subsistía al momento en que se presentó su solicitud de adopción y cambio de apellido.(4)
*290En cuanto a Lennin Ocasio Pagán, el referido foro de-terminó que la adopción no procedía, ya que éste era un hombre casado; señaló que, por disposición expresa del Art. 132 del Código Civil, ante, éste no podía ser adoptado por el peticionario Teodoro López Rivera. Por tal razón denegó, además, el cambio de apellido de éste y de su hijo, L.M.O.G.
Insatisfechos con esta determinación, los peticionarios acudieron —vía recurso de apelación^- ante el Tribunal de Apelaciones. El referido foro apelativo, acogiendo el re-curso como un certiorari, por tratarse de un procedimiento ex parte, dictó sentencia desestimatoria por haberse pre-sentado el recurso fuera del término jurisdiccional de treinta días.
Así las cosas, Teodoro López Rivera y los hermanos Stanley y Lennin Ocasio Pagán presentaron una demanda contra el Estado Libre Asociado de Puerto Rico ante el Tribunal de Primera Instancia, Sala Superior de Ponce, ini-ciando, de este modo, un nuevo procedimiento judicial.(5) En ésta alegaron, en síntesis, que el Art. 132 del Código Civil, ante, era inconstitucional por violar la igual protec-ción de las leyes en cuanto creaba una clasificación sospe-chosa por razón de status civil. Por otro lado, alegaron que el denegar la adopción por el hecho de que una persona estuviese casada violaba el derecho a la intimidad por constituir una intromisión del Estado en derechos personalísimos. Argüyeron, que las leyes que restringen el derecho a decidir, relacionadas al matrimonio, divorcio o relaciones familiares, estaban sujetas al criterio de “escru-tinio estricto”.
El Secretario de Justicia de Puerto Rico solicitó la des-estimación de la demanda presentada, alegando que la *291sentencia desestimatoria, dictada por el Tribunal de Ape-laciones, tenía el efecto de cosa juzgada en su modalidad de impedimento colateral por sentencia. En la alternativa, alegó que conforme lo resuelto por el Tribunal de Primera Instancia, en el caso original de adopción, el tribunal debía seguir la doctrina de abstención. En cuanto a los méritos de la impugnación constitucional por violar la igual protec-ción de las leyes, alegó que la clasificación entre adoptan-dos, casados y no casados, no guardaba relación con el dis-crimen “por origen y condición social” y que, por lo tanto, procedía analizar la razonabilidad de la clasificación, no bajo el escrutinio estricto, sino bajo el “escrutinio tradicio-nal de nexo racional”.
Los demandantes se opusieron a la desestimación soli-citada y reiteraron su posición sobre la inconstitucionali-dad del Art. 132, ante, señalando que el fundamento para no conceder la adopción constituía una intromisión del Es-tado en derechos personalísimos, por lo que el estatuto im-pugnado debía ser analizado bajo el escrutinio estricto. Sostuvieron que, si la decisión de contraer matrimonio está protegida constitucionalmente bajo el derecho a la intimi-dad, la decisión de adoptar a aquellos que se han ganado un sitial como hijos y como padres no puede estar menos protegida.
El foro primario, aun cuando reconoció que, bajo la doc-trina de abstención judicial, los tribunales no deben entrar a determinar la validez constitucional de una ley si en el caso existen otros planteamientos no constitucionales a base de los cuales se pueda dictar sentencia, determinó que ésta no era la situación en el caso que tenía ante su consi-deración y que, por lo tanto, el planteamiento constitucio-nal debía ser atendido y resuelto.
El Tribunal de Primera Instancia resolvió, mediante re-solución a esos efectos, que habiéndose reconocido en la esfera federal que el matrimonio constituye una expresión del derecho a la intimidad, no tenía duda que ello debía reconocerse. Asimismo en relación con el derecho que tiene un individuo para adoptar como su hijo a una persona, *292crear o ampliar su núcleo familiar y establecer lazos de amor, convivencia y dirección. Determinó, en consecuencia, que el derecho a adoptar está protegido por el derecho fundamental a la intimidad. Dicho foro concluyó que el citado Art. 132 del Código Civil violenta un derecho fundamental, por lo que debe aplicarse un escrutinio estricto e imponerse al Estado el deber de probar cuál es el interés público apre-miante que justifique la limitación a ese derecho.
Inconforme con esta determinación, el Procurador General acudió, vía certiorari, ante el Tribunal de Apelaciones. Alegó, en síntesis, que el Tribunal de Primera Instancia incidió al determinar que el Art. 132 del Código Civil, ante, violaba tanto el derecho a la intimidad como la igual protección de las leyes, y al determinar que éste de-bía ser analizado mediante un escrutinio estricto. Reiteró, además, su posición en cuanto al planteamiento de cosa juzgada en su modalidad de impedimento colateral por sentencia.
El foro apelativo intermedio determinó que en el caso ante sí no aplicaba la doctrina de cosa juzgada, ya que en el caso original de adopción, el foro primario decidió abste-nerse de considerar el planteamiento de inconstitucionali-dad y que, por lo tanto, no había una determinación final en cuanto a este aspecto. Por otro lado, y acogiendo los planteamientos del Procurador General, determinó que la prohibición de adoptar personas casadas no representaba una intromisión indebida en los derechos personales de las partes y que, tratándose la adopción de un privilegio con-cedido por ley —y no un derecho fundamental— como de-terminó el foro primario, le correspondía al Estado estable-cer todas las medidas que garantizaran la protección y el bienestar de los menores. Por consiguiente, determinó que la clasificación hecha por el Estado en cuanto a casados y no casados para efectos de quiénes pueden ser adoptados, no constituye una clasificación sospechosa y que el derecho de adopción no está protegido por el derecho fundamental a la intimidad. Por consiguiente, dictó sentencia revocando la resolución recurrida y le ordenó al foro primario evaluar *293la clasificación impugnada bajo el escrutinio tradicional de nexo racional.
Inconformes, los demandantes recurrieron, vía certio-rari, ante este Tribunal, imputándole al foro apelativo in-termedio haber errado al
... imponer la utilización del escrutinio tradicional de nexo racional cuando la prohibición establecida en la Ley violenta derechos fundamentales adquiridos bajo [el] Artículo II, Sec-ciones 1 y 8 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico.
... imponer la utilización del escrutinio tradicional de nexo racional cuando existe y debido a la prohibición establecida en la Ley una crasa violación a derechos fundamentales adquiri-dos bajo el Artículo II, Sección 7 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico. Peti-ción de certiorari, pág. 5.
Expedimos el recurso. Procedemos a resolver el recurso presentado, contando con la comparecencia de todas las partes y estando en posición de hacerlo así.
HH
A. El derecho a la intimidad
La Sec. 1 del Art. II de la Constitución del Estado Libre Asociado.de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 257, dispone que:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos prin-cipios de esencial igualdad humana.
Por su parte, la See. 8 del Art. II de nuestra Constitución, ante, pág. 301, dispone que “[t]oda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada y familiar”.
En Puerto Rico, el derecho a la intimidad y la protección a la dignidad del ser humano tienen un origen *294constitucional explícito. Rexach v. Ramírez, 162 D.P.R. 130 (2004). Nuestra jurisprudencia, ciertamente, ha conside-rado que el derecho a la intimidad goza de enorme valor en nuestro ordenamiento constitucional. Pérez Vda. Muñiz v. Criado, 151 D.P.R. 355 (2000). A tono con lo anterior, he-mos reconocido que los ciudadanos tienen un derecho fundamental a la intimidad. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978).
Los derechos a la dignidad, integridad personal e intimidad, los cuales han sido reconocidos bajo la Constitución del Estado Libre Asociado de Puerto Rico, son derechos constitucionales fundamentales que gozan de la más alta jerarquía y constituyen una crucial dimensión en los derechos humanos. Su protección es necesaria para que se pueda lograr una adecuada paz social o colectiva. Arroyo v. Rattan Specialties, Inc., ante.
La disposición constitucional del derecho fundamental a la intimidad impone al Estado una función dual: abstenerse de actuar en una forma que viole el ámbito de autonomía e intimidad individual, y actuar de forma positiva en beneficio del individuo. Soc. de Gananciales v. Royal Bank de P.R., 145 D.P.R. 178 (1998).
Así, pues, hemos reconocido que el derecho a la vida privada y familiar, protegido por el Art. II, Secs.l y 8 de nuestra Constitución, ante, opera ex proprio vigore, y puede hacerse valer entre personas privadas al eximirlas del requisito de acción estatal. Este derecho constitucional impone al Estado y a toda persona el deber de no inmiscuirse en la vida privada o familiar de los demás seres humanos. Colón v. Romero Barceló, 112 D.P.R. 573 (1982). En general, puede afirmarse que están protegidos dos intereses fundamentales: “[u]no es el interés individual de evitar la divulgación de asuntos personales y el otro es el interés de poder tomar decisiones importantes independientemente.” (Énfasis suplido.) Arroyo v. Rattan Specialties, Inc., ante, pág. 75.
*295A tono con lo anterior, tanto en la jurisdicción federal como en la nuestra, se ha reconocido como parte del derecho a la intimidad la facultad de las personas para tomar ciertas decisiones sin que el Estado intervenga con ellas. La jurisprudencia de ambas jurisdicciones establece que este derecho se lesiona, entre otras instancias, cuando se limita la facultad de un individuo de tomar ciertas decisiones personales, familiares o íntimas. Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980); Figueroa Ferrer v. E.L.A., ante; Griswold v. Connecticut, 381 U.S. 479 (1965); Eisenstadt v. Baird, 405 U.S. 438 (1972); Carey v. Population Services International, 431 U.S. 678 (1977).
Al aplicar el debido proceso de ley a las relaciones fami-liares, el Tribunal Supremo de Estados Unidos ha inter-pretado que dentro del concepto “libertad” de la Decimo-cuarta Enmienda está incluida la libertad de los ciudadanos de tomar ciertas decisiones personales en el ámbito de la vida privada familiar. Lassiter v. Department of Social Services, 452 U.S. 18, 38 (1981); Skinner v. Oklahoma, 316 U.S. 535 (1942); Meyer v. Nebraska, 262 U.S. 390, 399-400 (1923).
La jurisprudencia federal ha reconocido de manera explícita que el derecho fundamental a la intimidad, protegido bajo la cláusula de debido proceso de ley, involucra una serie de decisiones que un individuo puede tomar sin que el Estado pueda interferir en éstas de forma injustificada. Entre éstas se encuentran las decisiones personales relacionadas con el matrimonio, la procreación, el uso de contraceptivos, las relaciones familiares y la crianza y educación de los hijos. Si un estatuto interfiere con alguna de estas decisiones —protegidas por el derecho fundamental a la intimidad— estará sujeto al escrutinio estricto y sólo podrá sostenerse si el estatuto está dirigido específicamente para adelantar un interés estatal apremiante. Carey v. Population Services International, ante. A estos efectos, el Tribunal Supremo de Estados Unidos ha expresado que, en aquellas circunstancias que involucran derechos fundamentales, *296cualquier legislación que los limite sólo podrá ser justificada por un interés estatal apremiante y que la legislación debe restringirse únicamente a proteger ese interés. Griswold v. Connecticut, ante.
Lo anterior no significa, sin embargo, que el Estado no pueda interferir en la vida privada y familiar de la persona bajo ninguna circunstancia. Lo que significa es que, cuando se trate de derechos fundamentales, el Estado tiene que limitar esta interferencia al mínimo, de modo que ésta no se convierta en una limitación irrazonable en la facultad de un individuo de tomar decisiones personales o una intromisión injustificada en ámbitos privados protegidos. Habiendo reconocido que el derecho a la intimidad es fundamental, las actuaciones gubernamentales que afecten ese derecho sustancialmente estarán sujetas al escrutinio estricto. Cuando el Estado intervenga en estos ámbitos protegidos, tendrá que demostrar que existe un interés apremiante que justifique la intromisión o limitación y que dicha limitación es necesaria para alcanzar dicho interés.
En nuestro ordenamiento las relaciones familiares han sido examinadas en el contexto del derecho a la intimidad. Rexach v. Ramírez, ante. A esos efectos, hemos señalado que en la sociedad democrática organizada alrededor de los derechos fundamentales del hombre, el Estado ha de reducir a un mínimo su intervención con sensitivas urdimbres emocionales como lo son las relaciones de familia. La intromisión en la vida privada sólo ha de tolerarse cuando así lo requieran factores superantes de salud y seguridad públicas o el derecho a la vida y a la felicidad del ser humano afectado. García Santiago v. Acosta, 104 D.P.R. 321, 324 (1975).
B. La igual protección de las leyes
La See. 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, ante, pág. 280, establece que:
*297Se reconoce como derecho fundamental del ser humano el derecho a la vida, a la libertad y al disfrute de la propiedad. No existirá la pena de muerte. Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes. No se aprobarán leyes que menoscaben las obligacio-nes contractuales. Las leyes determinarán un mínimo de pro-piedad y pertenencias no sujetas a embargo. (Énfasis suplido.)
La igual protección de las leyes se funda en el principio cardinal de “trato similar para personas similarmente situadas”. Esto significa que el Gobierno puede hacer clasificaciones entre las personas para cualesquiera propósitos legítimos, pero al realizarlas, tiene que observar esa norma básica. R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1081-1082; Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201 (1999).
El fundamento de este precepto surge de la concepción básica de que para gobernar una sociedad tan compleja y variada, en la cual existen distintos intereses individuales y grupales, y diversas relaciones sociales, es necesario establecer clasificaciones.
En otras palabras, es imposible gobernar cualquier sociedad y en especial una sociedad moderna sin instituir clasificacio-nes entre personas, sin construir desigualdades que favorez-can a algunos y perjudiquen a otros. Serrano Geyls, op. cit., pág. 1081.
El principio constitucional de la igual protección de las leyes no exige que se dé un trato igual a todos los ciudadanos siempre. Pueblo v. Matías Castro, 90 D.P.R. 528, 531 (1964). Véase, además, Alicea v. Córdova, 117 D.P.R. 676, 696 (1986). “El Estado puede hacer clasificaciones entre las personas sin infringir dicho principio siempre y cuando la clasificación sea razonable y con miras a la consecución o protección de un interés público legítimo.” Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975).
*298Hemos señalado que no toda discriminación viola el precepto de igualdad ante la ley, ya que las normas que nutren este principio no exigen un trato igual para todos los ciudadanos, aunque sí prohíben un tratamiento desigual injustificado. íd. Por consiguiente, según expresa el profesor Serrano Geyls, “el problema central que plantea la aplicación de la igual protección de las leyes es el de diseñar normas que permitan al gobierno establecer clasificaciones pero que a la vez protejan a las personas contra desigualdades indebidas o irrazonables u odiosas (invidious)”. Serrano Geyls, op. cit., pág. 1081.
Bajo la igual protección de las leyes, cuando un tribunal en Puerto Rico se enfrenta a un análisis constitucional sobre la razonabilidad de una clasificación legislativa, dicho foro deberá usar uno de los dos criterios o escrutinios establecidos jurisprudencialmente para ese fin, a saber: el escrutinio estricto o el escrutinio tradicional mínimo o de nexo racional. Véanse: Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); León Rosario v. Torres, 109 D.P.R. 804 (1980).
La doctrina prevaleciente en Puerto Rico sobre la igual protección de las leyes le reconoce al Estado una amplia latitud en lo referente al establecimiento de clasificaciones relativas a cuestiones sociales y económicas. He-mos resuelto que en relación con estas cuestiones, el escrutinio que han de utilizar los tribunales al examinar las leyes que establecen clasificaciones en estos campos es el de nexo racional o tradicional mínimo. Vélez v. Srio. de Justicia, ante. Al amparo de dicho escrutinio, las clasificaciones establecidas por el legislador no se declararán inválidas a menos que sean claramente arbitrarias y no exista un interés legítimo del Estado en la clasificación cuestionada, o que no pueda establecerse un nexo racional entre la clasificación impugnada y el interés estatal. Véase León Rosario v. Torres, ante.
Bajo el escrutinio racional, la ley impugnada goza de una presunción de constitucionalidad. Esto coloca el peso *299de rebatirla en la persona que impugna la validez de la legislación. Zachry International v. Tribunal Superior, ante, pág. 277.
Para que se justifique la utilización del escrutinio riguroso o estricto, el tribunal tiene que identificar si la clasificación hecha afecta algún derecho fundamental de la persona o si establece alguna clasificación sospechosa que no guarde relación con la habilidad o aptitud de las personas afectadas por la clasificación. Zachry International v. Tribunal Superior, ante, págs. 276-277. Si se identifican esas clasificaciones, la legislación se presume inconstitucional y le corresponde al Estado probar la existencia de un interés apremiante que las justifique.
HH I — I
La adopción es un acto jurídico solemne, el cual supone la ruptura total del vínculo jurídico-familiar de una persona con su parentela biológica y la consecuente filiación de ésta con aquel o aquellos que han expresado la voluntad de que legalmente sea su hijo. Virella v. Proc. Esp. Rel. Fam,., 154 D.P.R. 742 (2001); Feliciano Suárez, Ex parte, 117 D.P.R. 402 (1986). Bajo esta institución, se equipara la relación filiatoria adoptiva con aquella que se produce naturalmente, con iguales deberes y obligaciones jurídicas y sociales. Zapata et al. v. Zapata et al., 156 D.P.R. 278 (2002).
En Puerto Rico la adopción, como acto jurídico, está rigurosamente reglamentada por el Código Civil, en su dimensión sustantiva, y por el Código de Enjuiciamiento Civil, hoy Ley de Procedimientos Legales Especiales, en su dimensión procesal. Virella v. Proc. Esp. Rel. Fam., ante; Feliciano Suárez, Ex parte, ante.
En su dimensión procesal, la Ley Núm. 9 de 19 de enero de 1995 (32 L.P.R.A. sec. 2699 et seq.), enmendó las disposiciones de la Ley de Procedimientos Legales Especiales en materia de adopción. Según su exposición de motivos, di*300cha ley se aprobó para superar los “serios escollos y dila-ciones innecesarias” que caracterizaban el procedimiento de adopción anterior a esta legislación. La ley declara que “[e]s un derecho inalienable de los niños el poder vivir y crecer dentro del seno de un hogar feliz y al calor de sus padres”. (Énfasis suplido.) 1995 (Parte 1) Leyes de Puerto Rico 60. Expresa, además, que ante los diversos males so-ciales que atentan contra el bienestar de los menores, la intención legislativa va dirigida a prestar particular aten-ción a los menores maltratados, abandonados y desampa-rados, para que mediante los mecanismos de adopción és-tos puedan formar parte de hogares estables, donde a su vez encuentren la felicidad, el amor, la protección y el de-sarrollo físico, psicológico, mental y moral.
Mediante la aprobación de esta legislación, la Asamblea Legislativa pretendió ampliar y facilitar la utilización del mecanismo de adopción de forma tal que pudiera ser utili-zado más ampliamente, y de forma más rápida, por perso-nas que desearan acoger como padres en el seno de su ho-gar a menores e incapacitados en estado de desamparo y abandono.
 Al expresarnos sobre el propósito que persi-gue la institución jurídica de la adopción, hemos dicho que ésta cumple varios fines sociales de fundamental impor-tancia para nuestra sociedad contemporánea, pero, princi-palmente, el propósito de darles a los niños sin padres la oportunidad de criarse en un hogar donde los puedan aten-der debidamente y facilitar a los padres sin hijos la opor-tunidad de tenerlos y asegurar así la continuidad de su familia. M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910, 916 y 922 (1989); Feliciano Suárez, Ex parte, ante, pág. 409. Ello en atención a la problemática social que aqueja a nuestra sociedad de niños abandonados o maltratados. El propósito de la adopción debe ser alcan-zado sin que de ninguna manera se sacrifique el propósito primordial de dicha institución: el bienestar del menor. Véase Zapata et al. v. Zapata et al., ante. Esto es, la adop-*301ción debe servir el propósito de proteger al menor. Véase Ex parte J.A.A., 104 D.P.R. 551 (1976).
Por otro lado, mediante la Ley Núm. 8, ante, la Asam-blea Legislativa enmendó el Capítulo V, Título VI, del Li-bro Primero del Código Civil, que regula los aspectos sus-tantivos de la adopción en Puerto Rico. En su Exposición de Motivos dispone que
[piara implantar la nueva política pública en materia de adopción y de protección de los menores, para cuyo beneficio y protección se adopta esta nueva política, se hace indispensable enmendar el Código Civil en aquello que incida sobre la insti-tución de la adopción .... (Énfasis suplido.) 1995 (Parte 1) Le-yes de Puerto Rico 47.
A estos efectos, la exposición de motivos de la referida pieza legislativa expresa que es imperativo flexibilizar la institución de la adopción para que pueda ser ampliamente utilizada por personas que desean adoptar menores de edad. Dispone que los niños de Puerto Rico merecen tener la oportunidad de que sus vidas se desarrollen al calor de un hogar, sintiendo el amor de unos padres. Expresa, ade-más, que la institución de la familia es el pilar principal de nuestra sociedad y que, por lo tanto, hay que brindarle a esos niños la oportunidad de formar parte de un seno familiar.
De este modo, vemos que el propósito principal de las enmiendas a las disposiciones del Código Civil y de la Ley de Procedimientos Legales Especiales en materia de adop-ción fue “flexibilizarlas”, pero en relación con los menores de edad. Por esta razón, la exposición de motivos de la referida ley expresa que se adoptó “una de las legislaciones más avanzadas y liberales de todos los países occidentales en materia de adopción siendo su espíritu claramente au-tóctono, ajustado a la realidad de la vida actual de la so-ciedad puertorriqueña, y protector de bienestar y conve-niencia del adoptando”. Leyes de Puerto Rico, ante. Ambas legislaciones tuvieron idéntico propósito: utilizar el meca-nismo de adopción para brindarles hogares a menores que así lo necesitaran.
*302Es menester señalar que según las Leyes Núms. 85 y 86 de 15 de junio de 1953, leyes que regulaban la adopción anterior a la aprobación de las Leyes Núms. 8 y 9 de 1995 vigentes, dicha institución fue considerada como una de carácter esencialmente social dirigida primordialmente a dar padres a niños que no los tuvieran, o cuyos padres no los quisieran o no los pudieren atender debidamente. Ex parte J.A.A., ante, pág. 558.
Por otro lado, hemos expresado que por ser nuestra ley de adopción una creación autóctona, se impone la necesidad de siempre buscar la intención legislativa, para poder evaluar la determinación de autorizar o no autorizar una adopción conforme a los principios generales que inspiran la ley. Ex parte J.A.A., ante, pág. 556.
En virtud de lo antes expuesto, analizamos el Art. 132 del Código Civil, según enmendado por la Ley Núm. 8, ante, y cuya constitucionalidad se impugna en el presente caso. Este artículo dispone, en lo aquí pertinente, que:

Quiénes podrán ser adoptados; quiénes no podrán serlo.

(1) Podrán ser adoptados los menores de edad no emancipa-dos y los menores de edad emancipados por decreto judicial o por concesión de padre, madre o padres con patria potestad.
(2) No podrán ser adoptados: Las personas que hayan cum-plido la mayoría de edad a la fecha de un decreto de adopción aún cuando fueren menores de edad al presentarse la petición de adopción no podrán ser adoptados. No obstante, podrá ser adoptado un menor de edad emancipado que no hubiese con-traído matrimonio o una persona mayor de edad siempre y cuando medie algunas de las siguientes circunstancias:
(a) Cuando el adoptan [do] hubiere residido en el hogar de los adoptantes desde antes de haber cumplido lá edad de die-ciocho (18) años, y dicha situación hubiere continuado exis-tiendo a la fecha de la presentación de la petición de adopción.
(b) Cuando el adopta [n] do sea un menor emancipado que nunca hubiere contraído matrimonio.
(3) Las personas casadas o que hubieren estado casadas, aunque sean menores de edad.
La adopción decretada en contravención a lo dispuesto en esta sección será nula. (Énfasis suplido.)
*303El artículo de ley antes transcrito reserva la adopción para menores de edad no emancipados, y para menores de edad emancipados siempre y cuando no hubiesen contraído matrimonio. El artículo también excluye ex-presamente, como posibles adoptandos, a aquellas personas que hubiesen contraído matrimonio o que estén casadas, aunque sean menores de edad. Como vemos, el Art. 132, ante, establece una prohibición absoluta en cuanto a las personas que estén casadas o que hubiesen estado casadas, ya que éstas, bajo ninguna circunstancia, podrán ser adoptadas.
Por otro lado, la referida disposición de ley dis-pone, como regla general, que las personas mayores de edad tampoco podrán ser adoptadas. Esta disposición tiene como única excepción lo expresado en el inciso (2) del Art. 132, el cual establece que una persona mayor de edad podrá ser adoptada si se demuestra que ésta hubiese residido con el adoptante desde antes de cumplir los dieciocho años de edad y si esta situación subsiste al momento de solicitarse la adopción.
Respecto a la interpretación del conjunto de nor-mas sustantivas y procesales de la adopción, reiteradamente hemos señalado que éstas deben ser interpretadas liberalmente a favor del adoptando. Sin embargo, enfáticamente hemos advertido que “la liberalidad en la interpretación no puede conducirnos a violentar la intención legislativa, ni a consagrar absurdos”. Virella v. Proc. Esp. Rel. Fam., ante, pág. 756. Véase Zapata et al. v. Zapata et al., ante, págs. 287-288.
Con este trasfondo en mente, atendemos los plantea-mientos constitucionales hechos por los peticionarios en cuanto a cuál es el escrutinio aplicable al momento de exa-minar la constitucionalidad del Art. 132 del Código Civil, ante. Los peticionarios argumentan que la prohibición de adoptar personas casadas viola el derecho fundamental a la intimidad al infringir el derecho que tiene una persona de adoptar como hijo a quien así se estima. Asimismo, ale-*304gan que para efectos de la adopción, la distinción entre personas casadas y no casadas implica un trato desigual injustificado y una clasificación sospechosa que violenta la doctrina constitucional de la igual protección de las leyes.
I — í hH hH
A los fines de resolver cuál es el escrutinio que debe utilizarse para analizar la controversia ante nos —si el estricto o el tradicional mínimo de nexo racional— corres-ponde que resolvamos si la decisión de adoptar a alguien como hijo constituye un derecho fundamental cobijado bajo el derecho a la intimidad, y si el Art. 132 del Código Civil, ante, en cuanto prohíbe que las personas casadas o que hubiesen estado casadas puedan ser adoptadas, establece una clasificación arbitraria o caprichosa que viole la igual protección de las leyes.
Tal y como señaláramos, el derecho a la intimidad reconoce ciertos ámbitos de la vida privada familiar de los ciudadanos en los cuales el Estado no debe inmiscuirse o cuya intromisión debe ser leve e insustancial. Dentro de la protección al derecho a la intimidad, se encuentra la facultad del individuo de tomar ciertas decisiones con respecto a su vida íntima privada o familiar. En reconocimiento de la autonomía individual, el Estado debe abstenerse de aprobar legislación que lesione la facultad y el interés de las personas de poder tomar estas decisiones independientemente. Entre las decisiones protegidas por el derecho a la intimidad se encuentran el derecho a contraer matrimonio, a procrear y decidir con respecto a la crianza y educación de los hijos. Estos derechos también han sido reconocidos como fundamentales. Cuando se trata de decisiones o derechos protegidos y reconocidos por el derecho fundamental a la intimidad, el Estado no puede aprobar legislación que interfiera sustancialmente y de forma irrazonable con éstos.
En nuestra jurisdicción hemos expresado que
*305... [i]ndudablemente en Puerto Rico los padres y madres tie-nen un derecho fundamental a criar, cuidar y custodiar a sus hijos, protegido tanto por la Constitución del Estado Libre Asociado de Puerto Rico como por la Constitución de los Esta-dos Unidos. No obstante, estos derechos ceden ante intereses apremiantes del Estado en lograr el bienestar de los menores. (Énfasis suprimido.) Rexach v. Ramírez, ante, pág. 148.
En el presente caso, el foro primario determinó que bajo el derecho fundamental a la intimidad, el derecho de una persona de adoptar como hijo a quien así se quiere debe gozar de la misma protección que otros derechos funda-mentales como, por ejemplo, el derecho a contraer matrimonio. Por tal razón, determinó que la legislación im-pugnada debía ser analizada utilizando el escrutinio estricto.
En aras de analizar esta determinación, y a falta de pronunciamientos previos nuestros sobre el asunto,(6) de forma ilustrativa, señalamos lo resuelto en Lindley for Lindley v. Sullivan, 889 F.2d 124 (7mo Cir. 1989). En este caso, los allí apelantes alegaron que el derecho de una pa-reja a adoptar era un derecho constitucional fundamental. En este caso se abordó el tema de si la protección constitu-cional a la intimidad protegía el derecho a adoptar. Se ex-presó que el procedimiento de adopción es una figura creada por las leyes estatales y que los derechos de los padres y sus expectativas en torno a la adopción han sido históricamente gobernados por el ejercicio legislativo. Así, determinaron que todos los deberes y derechos relaciona-dos con la adopción son estatutarios. Por el contrario, los derechos a contraer matrimonio y a la procreación no na-cen de las leyes que promulgue el Estado, sino que se en-cuentran arraigados en los derechos humanos intrínsecos. Los derechos de adopción de una pareja tienen que ser re-conciliados con el interés estatal en velar por el bienestar *306del menor, al ser éste su interés primordial. En conclusión, el tribunal apelativo federal dispuso en este caso que por el procedimiento de adopción estar condicionado a una serie de variables sobre las cuales el Estado tiene completo control, la adopción es más un privilegio estatutario que un derecho. Por tal razón, determinó que no existe un derecho fundamental a adoptar que deba ser. protegido bajo el de-recho a la intimidad. (7)
Por otro lado, en Pérez, Román v. Proc. Esp. Rel. de Fam., ante, expresamos que debido al interés apremiante del Estado en garantizar el bienestar del menor, la adopción es una institución civil meticulosamente regulada por la legislación sobre la materia, tanto en su aspecto sustantivo como en lo procesal.
Aun cuando el propósito principal de la Ley de Adopción es flexibilizar y expeditar el procedimiento de adopción, ello no implica un menoscabo en la intervención del Estado; por el contrario, la Asamblea Legislativa reconoce como principio rector la intervención intensa del Estado para asegurar, en la medida en que sea posible, el bienestar y la conveniencia del menor. Zapata et al. v. Zapata et al., ante.(8)
La adopción es una institución creada y estricta-*307mente regulada por el Estado. Por tal razón, el Estado, en consecución de los fines para los cuales la creó, puede legí-timamente imponer condiciones y restricciones en cuanto a los requisitos de la adopción sin que éstas constituyan una limitación irrazonable o injustificada en la facultad de un individuo de tomar decisiones que afecten su vida privada o familiar, y sin que estas restricciones afecten un derecho fundamental. Por tener la facultad de autorizar o no una adopción, y el interés apremiante en garantizar el bienes-tar del menor, es al Estado a quien le corresponde estable-cer todas las medidas que garanticen su protección. Con-forme a ello, resolvemos que la adopción no es un derecho fundamental protegido por el derecho a la intimidad.
Por ser así y por no enfrentarnos a una situación en que el Estado interviene, de manera irrazonable, en ciertos ámbitos de la vida privada que se encuentren protegidos o que constituyan derechos fundamentales, resolve-mos que el criterio que dehe utilizarse en el presente caso, en el cual no se afecta un derecho fundamental, es el de analizar la legislación en controversia bajo el escrutinio tradicional de nexo racional.
Según señaláramos, en cuanto a las leyes que establecen clasificaciones relativas a cuestiones sociales o económicas, el escrutinio que deberá utilizarse por los tribunales al examinarlas es el de nexo racional o tradicional mínimo. Para aplicar el escrutinio estricto al presénte caso, bajo el análisis de la igual protección de las leyes, tendríamos que determinar que la clasificación entre casados y no casados, para efectos de decretar quiénes no pueden ser adoptados, es arbitraria o caprichosa. De resultar que la clasificación no es arbitraria ni caprichosa, el escrutinio que deberá utilizarse será el tradicional mínimo o de nexo racional.
Anteriormente expresamos que son arbitrarias o caprichosas aquellas clasificaciones hechas por el Estado que establecen distinciones irrazonables con respecto a *308personas igualmente situadas o que constituyan un trato desigual injustificado.
Todas las clasificaciones tangentes con la dignidad del ser humano y con el principio de la igualdad ante la ley están sujetas a un meticuloso examen judicial. Se encuentran en esta categoría las clasificaciones o discrímenes por motivo de raza, color, sexo, nacimiento, origen o condición social, ideas políticas o religiosas, y nacionalidad. Estas clasificaciones se consideran inherentemente sospechosas.(9) Existe un discrimen arbitrario o irracional cuando la diferencia que la clasificación establece entre las personas o grupos es totalmente irrelevante al propósito que se pretende alcanzar con ella. San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405 (1993).
En el presente caso, los peticionarios alegan que la pro-hibición de adoptar a personas casadas constituye una cla-sificación sospechosa por razón de condición social. No les asiste la razón.
En el caso Pérez, Román v. Proc. Esp. Rel. de Fam., ante, tuvimos la oportunidad de expresarnos acerca de la expresión “origen o condición social”. Dijimos allí que esta expresión se refiere a discrímenes económicos y sociales, y no a distinciones razonables que puedan surgir por el estado civil de las personas. Resolvimos, además, que el Art. 131 del Código Civil, 31 L.P.R.A. sec. 532, que sólo permite la adopción conjunta cuando los adoptantes estén casados entre sí, no violaba la igual protección de las leyes ni infringía sustancialmente en el derecho fundamental a contraer matrimonio. Por último, según resolvimos en ese caso, una clasificación hecha por razón de status civil no es una clasificación sospechosa que viole la igual protección de las leyes.
El Estado puede, dentro de los marcos constitu-*309dónales —y con el propósito de descargar adecuada y efi-cientemente sus funciones— establecer distinciones razo-nables entre las personas. La garantía de la igual protección de las leyes lo que prohíbe, repetimos, es el trato desigual injustificado. Una clasificación constituye una distinción razonable si el Estado tiene un interés legítimo en realizarla. Para esto, se debe examinar el propósito de la clasificación.
Retornando al análisis de la Ley de Adopción, vemos que el propósito principal del legislador en adoptar una de las legislaciones “más avanzadas y liberales en materia de adopción” fue precisamente el proporcionar hogares a me-nores de edad necesitados de éstos, y facilitar y flexibilizar el procedimiento de adopción en beneficio de estos menores. La Ley de Adopción es una legislación pensada para y en beneficio de los menores. Queda claro que el le-gislador, al aprobarla, no pretendió que su propósito principal fuera facilitar la adopción para el beneficio de mayo-res de edad o de personas casadas, ya que entendió que estas personas en particular no necesitan la protección, las guías y el amor paternal en la misma medida en que la necesitan los menores de edad.
Por tal razón, la regla general es que la adopción de mayores de edad no está permitida y se reconoce sólo como excepción en la instancia ya mencionada. Por otro lado, la prohibición de adoptar a personas casadas o que hubieran estado casadas es absoluta, entendiendo el legislador que la legislación que facilita la adopción en beneficio de los menores de edad no debe cobijarlos.
La exclusión de personas casadas o que hayan estado casadas como posibles adoptandos tiene un fin legítimo. La referida ley es ilustrativa de que el Estado no tiene un interés apremiante en proteger a los mayores de edad o a las personas casadas o que hubieran estado casadas, ya que entiende que estas personas ya han formado y establecido sus propios hogares o que no se encuentran en *310la situación de vulnerabilidad en que sí se encuentra un menor de edad.
El propósito de esta exclusión es precisamente mantener la Ley de Adopción como mecanismo de auxilio, ayuda y protección a los menores de edad. Por consiguiente, la clasificación hecha por el Estado está relacionada con el propósito que se pretende alcanzar y existe un interés legítimo en realizarla. En este sentido deberá estar sujeta a un escrutinio tradicional mínimo o de nexo racional.
Establecido que bajo la igual protección de las leyes la clasificación no es sospechosa, y que bajo el derecho a la intimidad la prohibición de adoptar personas casadas no constituye una violación a un derecho fundamental, resol-vemos que la razonabilidad del Art. 132 de la Ley de Adop-ción debe analizarse bajo el escrutinio tradicional o de nexo racional.
Conforme lo antes expresado, en el presente caso el es-crutinio que ha de utilizarse para el análisis del Art. 132 de la Ley de Adopción es el tradicional mínimo o de nexo racional. Habiendo establecido que la referida disposición estatutaria tiene un fin legítimo, inevitablemente resolve-mos que ésta es constitucional.
IV
Por los fundamentos antes expuestos, procede confirmar la sentencia emitida en el presente caso por el Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita.

(1) Ex-parte Teodoro López Rivera y otros, Civil Núm. JEX99-0170(406). En esta petición también comparecieron como partes Norma Ileana Pagán Núñez por sí y en representación de sus hijas menores de edad, N. y N.L.P., y María Eugenia Gratacós Loyola en representación de su hijo menor de edad, L.M.O.G.


(2) El matrimonio de Ocasio Pagán y Gratacós Loyola procreó un hijo de nombre de L.M.O.G. En la petición de adopción también se solicitó el cambio de apellido de éste a López Gratacós.


(3) Acorde con lo expresado, dictó “sentencia parcial”, denegando la solicitud de los peticionarios sobre decreto de inconstitucionalidad del Art. 132 del Código Civil, 31 L.P.R.A. sec. 533 (Sup. 1996).


(4) Mediante sentencia dictada el 6 de junio de 2000, el Tribunal de Primera Instancia declaró “ha lugar” la petición de adopción de Stanley, ya que aplicaba la excepción contenida en el Art. 132(2), ante, y ordenó la inscripción de la adopción en *290el Registro Demográfico y que en ésta apareciera el nombre Stanley López Pagán, hijo de Norma Heana Pagán Nuñez y Teodoro López Rivera. Esta sentencia advino final y firme.


(5) Realmente, Stanley Ocasio Pagán, esto es, Stanley López Pagán —ya que su petición de adopción fue decretada mediante sentencia a esos efectos, la cual advino final y firme— no tiene legitimación (“standing”) para presentar esta demanda.


(6) Es menester señalar que en los casos anteriores en materia de adopción, no abordamos si, en efecto, la decisión de adoptar es un derecho protegido por el derecho fundamental a la intimidad; esto es, si el derecho de adoptar es fundamental y que, por lo tanto, merezca protección constitucional teniendo como resultado que el Es-tado no pueda interferir o limitarlo irrazonablemente.


(7) Esta determinación ha sido sostenida por otros tribunales apelativos estatales. Véanse, por ejemplo: Buckner v. Family Services of Cent. Florida, 876 So.2d 1285 (Fla. App. 5 Dist. 2004); Lofton v. Kearney, 157 F.Supp.2d 1372 (S.D. Fla. 2001). Sin embargo, sostenemos que sólo tomamos estos casos por su efecto persua-sivo, sin que de ninguna manera controlen nuestra decisión en el presente caso.


(8) A modo de ejemplo, señalamos que, en el aspecto procesal, el Art. 3 de la Ley Núm. 9 de 19 de enero de 1995 (32 L.P.R.A. sec. 2699b) dispone que el peticionario deberá presentar una petición de adopción, bajo juramento, en la Sala del Tribunal de Primera Instancia correspondiente al lugar de residencia del adoptando. El inciso (1) de este mismo artículo dispone que la adopción se efectuará mediante una auto-rización judicial. Por su parte, el Art. 11 de la referida ley, 32 L.P.R.A. sec. 2699j, dispone que el tribunal emitirá el decreto, autorizando la adopción en todo caso en que concluya que la adopción solicitada conviene al bienestar del adoptando y a sus mejores intereses.
En síntesis, las disposiciones sustantivas disponen los requisitos para ser adop-tante, la imposibilidad para serlo, quiénes pueden ser adoptados y las personas lla-madas a consentir en la adopción. Zapata et al. v. Zapata et al., 156 D.P.R. 278 (2002).


(9) Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 577 (1992); San Miguel Lorenzana v. E.L.A., 134 D.P.R. 405 (1993); Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201 (1999).